Citation Nr: 1004298
Decision Date: 01/28/10	Archive Date: 03/15/10

DOCKET NO.  97-25 070	)	DATE FEB 01 2010
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


ORDER


     The following correction is made to the decision issued on January 28, 2010, by the Board of Veterans Appeals in this case:

     On page 10, remove the second full paragraph from the top that begins with the citation 38 C.F.R. § 4.71a, and insert the following paragraph:

38 C.F.R. § 4.71a., General Rating Formula, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under the appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  
 The combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004, 2009); Plate V, 38 C.F.R. § 4.71a. (2004, 2009).




		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 1004298	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for chronic lumbosacral strain with hip, thigh, buttocks, 
and calf pain from September 25, 1996, to September 22, 
2002, to include extraschedular consideration.

2.  Entitlement to an initial rating in excess of 50 percent 
for chronic lumbosacral strain with hip, thigh, buttocks, 
and calf pain from September 23, 2002, to April 19, 2005, to 
include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, wherein the RO granted service 
connection for chronic lumbosacral strain with hip, thigh, 
buttocks and calf pain, and assigned a 10 percent disability 
rating, effective from September 25, 1996, and assigned a 20 
percent disability rating, effective from April 30, 2002.  
The Veteran perfected a timely appeal of this decision.

In a June 2006 Decision Review Officer (DRO) Decision, the 
disability rating for the Veteran's chronic lumbosacral 
strain with hip, thigh, buttocks and calf pain was increased 
to 20 percent disabling, effective from September 25, 1996; 
and increased to 40 percent disabling, effective April 20, 
2005.  The DRO also rated separately radiculopathy of the 
left and right lower extremities, as neurologic 
abnormalities associated with the chronic lumbosacral strain 
(with hip, thigh, buttocks and calf pain), with each 
evaluated at 10 percent disabling, effective from September 
26, 2003.  The combined rating, based on both the orthopedic 
and associated neurologic impairments of the Veteran's 
service-connected chronic lumbosacral strain (with hip, 
thigh, buttocks and calf pain) was 40 percent effective from 
September 26, 2003; and was 50 percent effective from April 
20, 2005.  See 38 C.F.R. §§ 4.25, 4.71a, Note (1) following 
General Rating Formula for Diseases and Injuries of the 
Spine (2006); see also 38 C.F.R. § 4.71a, as amended by 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2003).

By an August 2008 decision the Board granted: (1) an initial 
rating of 40 percent for chronic lumbosacral strain with 
hip, thigh, buttocks and calf pain, effective from September 
25, 1996 to "September 23, 2002 [sic]"; (2) an initial 
rating of 50 percent for chronic lumbosacral strain with 
hip, thigh, buttocks and calf pain, effective from September 
23, 2002 to "April 20, 2005 [sic]"; and (3) an initial 
rating of 60 percent for chronic lumbosacral strain with 
hip, thigh, buttocks and calf pain, effective from April 20, 
2005.

The Veteran appealed that Board decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
by order dated in June 2009, granted a Joint Motion for 
Partial Remand and remanded that part of the Board's 
decision that denied: (1) an initial rating in excess of 40 
percent for chronic lumbosacral strain with hip, thigh, 
buttocks and calf pain, from September 25, 1996 to 
"September 23, 2002 [sic]"; and (2) an initial rating in 
excess of 50 percent for chronic lumbosacral strain with 
hip, thigh, buttocks and calf pain, from September 23, 2002 
to "April 20, 2005 [sic]", for compliance with the 
instructions of the joint motion.  That part of the Board's 
August 2008 decision that granted: (1) an initial 40 percent 
rating prior to September 23, 2002, for chronic lumbosacral 
strain with hip, thigh, buttocks and calf pain; (2) an 
initial (combined) 50 percent rating from September 23, 
2002, to "April 20, 2005 [sic]," for chronic lumbosacral 
strain with hip, thigh, buttocks and calf pain; and (3) an 
initial 60 percent rating for chronic lumbosacral strain 
with hip, thigh, buttocks and calf pain from April 20, 2005, 
were not appealed and thus remain undisturbed.

Accordingly, the Board's appellate consideration will focus 
on the issues listed on the cover page.

The issues of entitlement to extraschedular consideration 
under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), for chronic lumbosacral strain with hip, thigh, 
buttocks, and calf pain, for the periods prior to September 
23, 2002, and from September 23, 2002, through April 19, 
2005, are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From September 25, 1996, to September 22, 2002, the 
Veteran's lumbar spine disability was productive of not more 
than severe limitation of motion of the lumbar spine.

2.  For the period from September 23, 2002 to April 19, 
2005, the Veteran's lumbar spine disability was productive 
of not more than severe limitation of motion of the lumbar 
spine and mild radiculopathy of the left and right lower 
extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess 
of 40 percent from September 25, 1996, to September 22, 
2002, for chronic lumbosacral strain with hip, thigh, 
buttocks, and calf pain  have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 23, 2002).

2.  The criteria for an initial schedular rating in excess 
of 50 percent from September 23, 2002 to April 19, 2005, for 
chronic lumbosacral strain with hip, thigh, buttocks, and 
calf pain, by combining the orthopedic and neurologic 
manifestations, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 23, 2002); Diagnostic Codes 5292, 5293, 5295 
(effective from September 26, 2003); Diagnostic Codes 5235-
5243, 8520, 8620, 8720 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R. § 3.159, enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice is to be provided prior 
to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent content-complying 
notice and readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the adjudication of the claim for service 
connection in a June 2005 rating decision, the Veteran was 
provided notice of the VCAA in August 2001, November 2004 
and January 2005.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the 
claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records. Thereafter, the RO sent 
the Veteran additional notice  letters in June 2006, January 
2007, and February 2007 that informed how the disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO sent 
the Veteran a Supplemental Statement of the Case in July 
2007.  See Mayfield and Pelegrini, both supra.

The courts have held that once service connection is 
granted, the claim is substantiated and further notice as to 
the "downstream" elements concerning the initial rating and 
effective date is not required.  Dingess v. Nicholson, 19 
Vet. App. at 490-491; see also Hartman v. Nicholson, 483 
F3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Moreover, the Veteran has filed a notice 
of disagreement contesting the initial staged-ratings 
assigned, following the grant of service connection, for 
chronic lumbosacral strain (with hip, thigh, buttocks, and 
calf pain), and as such pertinent regulation provides that 
VA has no further obligation to provide notice under section 
5103 on this downstream element of the claim.  38 C.F.R. 
§ 3.159(b)(3)(i) (2009).

In this context, the RO furnished the Veteran a Statement of 
the Case that addressed the initial staged-ratings assigned 
for his chronic lumbosacral strain, included notice of the 
criteria for higher ratings for that condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran 
has done by perfecting his appeal. See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002). Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal. See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible. The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain. There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained. The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his claim and appeal.

There is no additional notice that should be provided, nor 
is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
are based on average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluation are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability is to be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found - this practice is known as "staged ratings."  See 
id. at 126.

In addition, when evaluating musculoskeletal disabilities, 
VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional 
ability during flare-ups, or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2008).

The Veteran filed his original claim for compensation 
benefits in September 1996.  During the pendency of this 
claim, the criteria for rating spinal disabilities were 
revised (effective September 23, 2002, and  September 26, 
2003).  The Board will evaluate the Veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  The General Counsel of VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 1999).  However, the Veteran 
does get the benefit of having both the former and revised 
regulations considered for the period after the change was 
made.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fec. Cir. 2003).  That guidance is 
consistent with long standing statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which 
the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Prior to September 23, 2002, intervertebral disc syndrome 
was evaluated under former Diagnostic Code 5293.  A 40 
percent rating required severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 60 
percent rating required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (2002). 

Prior to September 26, 2003, lumbosacral strain was 
evaluated under former Diagnostic Code 5295.  A 40 percent 
rating required that the disability be severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 40 percent rating required a showing 
of severe limitation of lumbar spine motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

The Board observes the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2009).  Although the criteria 
under Diagnostic Codes 5290 through 5292 were less defined 
that the current criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of 
motion were based on the American Medical Association Guides 
to the Evaluation of Permanent Impairment, 2nd ed., (1984), 
which is the last edition of the Guides that measured range 
of motion of the spine using a goniometer.  See 
Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of 
motion to rating spine disabilities under the old criteria.

Under the amendment to the rating schedule that became 
effective on September 23, 2002, intervertebral disc 
syndrome (pre-operative or post-operative intervertebral 
disc syndrome) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months; 
or, by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations were re-worded and moved to Note 1, following 
the General Rating Formula for Disease and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned 
instructions were re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Disease and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  Id.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 
2002) (indicating that the then-proposed amendment "would 
make editorial changes," but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"); Schedule for 
Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 
32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration 
of incapacitating episodes over the 12 month period), the 
revised criteria provide that a 40 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004, 2009).  The revised schedule 
does not provide for an evaluation higher than 60 percent.

Effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the 
spine.  See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243 
(2004, 2009).  Thus, this second method of evaluation 
provides that a 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted for unfavourable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavourable ankylosis of the entire spine.  
Id.

38 C.F.R. § 4.71a., General Rating Formula, Note (1) 
provides that any associated objective neurologic 
abnormalities should be rated separately under the 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004, 2009); Plate V, 38 C.F.R. 
§ 4.71a. (2004, 2009).

Factual Background and Analysis

VA medical records pertaining to outpatient treatment in 
December 1995 indicates that the Veteran was treated for low 
back pain which radiated to the lower extremities.  No 
muscle spasm was noted.

In a March 1996 private physical therapy note, the Veteran 
was treated for injuries resulting from a motor vehicle 
accident, including lumbosacral strain.  The symptoms at 
this time included mild muscle spasms, normal bilateral 
sensation in all extremities, positive motor strength, and 
decreased deep tendon reflexes in the bilateral Achilles.  
The Veteran was taking pain medication at this time 
including, Vicodin, Naprosyn and Flexeril.

Private medical reports from April 1996 to January 1997 
reflect that the Veteran's lumbar spine disability was 
productive of positive flexion and extension, positive 
lateral bending bilaterally, positive rotation with left hip 
pain, positive Kemp's sign, positive Lasegue's sign, 
positive Patrick's sign, positive Yeoman's sign and positive 
Soto-Hall sign with neck and low back pain.  It was noted 
that the lumbar paraspinal muscles palpated hypertonic and 
the sacroiliac and buttocks muscles palpated tender.  He was 
diagnosed with muscle spasms, posttraumatic lumbar 
sprain/strain and lumbar radiculitis.  A January 1997 lumbar 
magnetic resonance imaging (MRI) reflected an essentially 
normal spine with no evidence of disc herniation or central 
or exiting foraminal stenosis and a suggestion of early 
degenerative disc disease at L3-4.  He was referred to a 
pain clinic.

A January 1997 private physical therapy note indicates that 
the Veteran had 30 degrees of trunk flexion with complaints 
of pain in the buttocks, left lower extremity and low back.  
He had 12 degrees of extension with midscapular pain.  He 
had right side bend of 26 degrees and left side bend of 30 
degrees with complaints of ipsilateral low back pain.  The 
lower extremities were found to be grossly within normal 
limits and straight leg raising was to 62 degrees on the 
right and 64 degrees on the left.  

In February 1997, a private physician noted evidence of mild 
paraspinal muscle spasms over the lumbosacral region, no 
tenderness to palpation and no motor or sensory deficits in 
the lower extremities.  Significant tenderness over the 
sacroiliac joint was noted.  A subtle decrease in strength 
in flexors and extensors and the inability to raise on the 
left were noted, however, the physician found that these 
were difficult to assess if these were real or if they were 
due to pain.  The physician found an antalgic gait favoring 
the left lower extremity and the Veteran was able to walk on 
heels and toes with some difficulty in the left lower 
extremity.  The physician concluded that she did not see any 
signs that would potentially make the Veteran disabled, 
there were definitely no signs of neurologic defects and the 
Veteran's symptoms should improve with a rehabilitation 
physical therapy program.  It was noted that if the 
Veteran's subtle weakness in the left lower extremity did 
not improve, an electromyography (EMG) test would be 
considered.  He was scheduled for injections to treat the 
pain in the low back.

In a March 1997 private pain clinic record, a physical 
examination of the Veteran's lumbar spine reflected forward 
flexion to 64 degrees, extension to 12 degrees, right and 
left side bend to 30 degrees, hamstring length 70 degrees 
straight leg raise bilaterally and muscle strength of the 
lower extremities and trunk flexors was 5 out of 5.  The 
Veteran ambulated without deviation.  The physician was 
unable to elicit bilateral upper and lower extremity muscle 
stretch reflexes.  Waddell signs were negative and the 
Veteran was able to squat fully without difficulty.

A July 1997 VA outpatient record notes that the Veteran had 
low back pain and bilateral paralumbar muscle spasms with 
tenderness at L5-S1.  A separate July 1997 VA outpatient 
record noted that the Veteran's range of motion of the 
lumbar spine was within normal limits and he had tenderness 
at L4.  In an August 1997 VA outpatient treatment report, 
tenderness at T5-6, L4-5 and L5-S1 was noted with paraspinal 
muscle spasms.  Paravertebral muscle spasms and tenderness 
in T4 and L5-S1 were noted in a September 1997 VA medical 
record.

In March 1999 VA medical records, the Veteran was treated 
for low back pain which radiated into the left posterior 
calf and a history of sciatica.  Physical examinations at 
this time revealed pain with straight leg raising, guarding 
in all directions, limping on the left leg, extreme decrease 
in range of motion (degrees not provided) and intact 
sensation.  Treatment included back exercises, hot packs, 
pain medication and the use of a TENs machine.

A May 1999 private nerve conduction study revealed findings 
that were suggestive of mild, chronic mid lumbar neuropathy 
of mild degree, left greater than right.  There was no 
evidence of acute denervation or peripheral nerve palsy.  

Private physical therapy notes from July 1999 indicate that 
the Veteran had 22 degrees of forward flexion, 8 degrees of 
extension, left side bending of 10 degrees right side 
bending of 10 degrees, two degrees of rotation to the right 
and two degrees of rotation to the left.  It was noted that 
the Veteran's range of motion was limited secondary to pain.  
Straight leg raising on the right was 60 degrees and on the 
left was 45 degrees.  The Veteran had an antalgic gait 
however, he was able to walk on his heel s and toes and deep 
knee bend without difficulty.  Strength was five out of five 
for plantar flexors and dorsiflexors and bilateral lower 
extremities were grossly four (-) out of five because of the 
Veteran limiting himself due to complaints of pain.  
Reflexes were symmetrical in the lower extremities.  No 
motor or sensory deficits were noted in the lower 
extremities.  Pain medication was prescribed and the Veteran 
was scheduled for injection therapy.  The Veteran was 
assessed with chronic low back and lower extremity pain 
secondary mostly to degenerative disc disease at L5-S1, with 
a left piriformis muscle syndrome, bilateral sacroilitis and 
deconditioning.

In August 1999 a private medical report noted that the 
Veteran's flexibility had improved from 22 degrees to 65 
degrees of flexion, 12 degrees of extension, 15 degrees of 
left side bending, 20 degrees of right side bending, left 
rotation of four degrees and right rotation of six degrees.  

A September 1999 statement from a private physician at a 
pain management center notes that the Veteran had low back 
and left lower extremity pain and the diagnosis was lumbar 
radiculitis secondary to a mild disc bulge at L5-S1.

VA outpatient treatment reports from March 2000 reflect that 
the Veteran's back pain was controlled.  At this time the 
Veteran complained of pain and stiffness in the low back and 
denied any neurological symptoms.  He had equal and 
bilateral deep tendon reflexes and had a steady gait.  

A May 2001 VA outpatient treatment report reflects that the 
Veteran was previously treated at the Cape Fear private pain 
clinic which advised epidurals, exercise and pain medication 
for the Veteran's lumbar spine problems.  The Veteran 
reported using a TENs unit with some relief and he had a 
back brace but did not wear it, as it was uncomfortable.

On VA examination in April 2002, the Veteran reported dull 
aching pain centered in his low back on most days and 
reported numb pain that went to his left buttock down to the 
side of his left thigh and to the lateral side of his left 
calf.  He had no symptoms of weakness, sensory, or motor 
symptoms in the feet.  A physical examination revealed the 
Veteran to have no paravertebral tenderness, but some 
tenseness of the left and right paravertebral lower lumbar.  
He had lumbar extension to 10 degrees with discomfort.  
Forward flexion was slowly to 40 degrees and the Veteran 
reported pain.  He had sitting flexion at the waist to 20 
degrees on the left and 30 degrees on the right.  He had 10 
degrees of left rotation and 20 degrees right rotation and 
then he had pain.  The Veteran had slight pain on straight 
leg raising, of the left lower extremity.  Sensation was 
intact and there was no weakness or sensory deficit.  Deep 
tendon reflexes reflected  hypoactive knees and bilateral 
ankles.  The diagnoses included lumbar intervertebral 
degenerative disc disease with left radiculopathy, 
symptomatic treatment.

VA outpatient treatment reports from December 2003 to 
September 2004 reflect that the Veteran's lumbar spine 
disability was productive of deep tendon reflexes of the 
knees ranging from +1 to +2 bilaterally, the use of lumbar 
supports and forward flexion to 25 degrees with pain.  A 
December 2003 VA treatment report reflects that paresthesias 
of all extremities.  An August 2004 chromatography (CT) scan 
revealed mild degenerative changes of facet joints of the 
lumbosacral spine and sacroiliac joint bilaterally with 
minimal impingement of neural foramina of L4-5 bilaterally.  
During this period it was noted that Motrin and Flexeril 
relieved pain.

In an April 2005 VA examination, the Veteran complained of 
entire spine pain from the neck all the way down and 
including the lower extremities.  He reported that his upper 
and lower back were weak and stiff.  The Veteran complained 
of fatigability and lack of endurance.  He reported that he 
took pain medication, that he had injections, that he used a 
TENS unit, that he used a cane, and that he wore a brace for 
treatment of his back.  The Veteran had tenderness in the 
paravertebral muscle area.  On movement of the back, 
straight leg raising could not be raised due to pain in the 
right leg and the left leg.  There was no backward flexion 
due to pain.  There was no left lateral or right lateral 
motion due to pain.  The Veteran's forward flexion was 
limited to 10 degrees to the point of pain.  Right and left 
rotation were zero degrees.  There were no reflexes in the 
patella or Achilles tendons bilaterally.  Repetitive motion 
did not change the range of motion.  Musculature of the back 
appeared to be strong and possibly spasming.  The examiner 
noted that the Veteran was incapacitated by his back 
disability but that he tried to do a little yard work and a 
little housework when his physical condition would permit.  
The diagnoses included severe limitation of motion and pain 
of the cervical spine, severe pain of the upper back, severe 
pain of the lumbosacral spine with impingement of the neuro-
foramina at L4-L5 bilaterally, and sciatic neuropathy on 
both the left and right.

In a June 2005 VA report of medical opinion, the VA examiner 
noted that the current nature of the Veteran's low back 
disorder, as shown by the August 2004 CT scan, included 
degenerative changes in the facet joints of the lumbosacral 
spine with minimal impingement of the neural foramina of L4 
and L5 bilaterally; and that there was also degenerative 
changes of the sacral iliac joints bilaterally.  The 
examiner related that the above-noted abnormalities were 
presented on the VA examination in April 2005, and that such 
abnormalities had extended and produced radicular pain into 
the lower extremities.  The examiner explained that the 
etiology of the above found conditions usually came from 
injuries that had progressed from (what might be considered) 
minor painful areas and, over the years, had progressed to 
degenerative arthritis, which might cause impingement on 
sensitive nerves to the production of severe pain in cases, 
some 20 to 30 years later.  The examiner commented that the 
situation of that seemed have been demonstrated by the CT 
scan.

Prior to April 20, 2005

The Veteran contends that his service-connected lumbar spine 
disability warrants an initial disability rating higher than 
those that have been previously assigned prior to April 20, 
2005.  Specifically, the Veteran, by and through his 
attorney, maintains that his lumbar spine disability 
warrants an initial rating of 60 percent under former 
Diagnostic Code 5293 for the entire appeals period.

The Board has examined the evidence of record and finds 
that, overall, the Veteran's service-connected lumbar spine 
disability does not more nearly approximate the criteria for 
a 60 percent rating under former Diagnostic Code 5293 at any 
time prior to April 20, 2005.  In making this determination, 
the record reveals that in private medical records dated 
March 1996 and February 1997, the Veteran's lumbar spine 
disability was productive of  mild muscle spasm and mild 
paraspinal muscle spasm, with no signs of neurologic 
defects.  The results of the electro-diagnostic testing in 
January 1997 were interpreted as revealing no evidence of 
disc herniation or central or existing foraminal stenosis, 
notwithstanding a suggestion of early degenerative disc 
disease at the L3-4 level.  Additionally, based on the 
findings from a May 1999 private EMG evaluation, there was 
mild, chronic mid lumbar neuropathy of mild degree.  A 
subsequent private medical report in September 1999 revealed 
low back and left lower extremity pain, resulting in a 
diagnosis of lumbar radiculitis secondary to a mild disc 
bulge at L5-S1.  Again, the August 2004 CT scan revealed 
mild degenerative changes of the facet joints of the 
lumbosacral spine and sacroiliac joints bilaterally, with 
only minimal impingement of the neural foramina of L4-5 
bilaterally.  In the same way, during this time, the bulk of 
the medical evidence consistently showed that the motor and 
sensory tests were essentially found to be within normal 
limits.  In fact, these same medical data reveal that the 
Veteran routinely demonstrated motor strength of 5/5 with 
intact sensory examination.  Although a private physician 
was unable to elicit muscle stretch reflexes in the lower 
extremities in March 1997, it was also noted that the 
Veteran ambulated without deviation and squatted fully 
without difficulty.  The Veteran's deep tendon reflexes in 
the lower extremities were described: as decreased in the 
bilateral Achilles in the March 1996; as symmetrical, equal 
and bilateral in July 1999 and March 2000; as diminished in 
April 2002; but were not shown to be absent in the ankles 
until examination in April 2005.  As evidenced by the 
record, the Veteran has experienced recurring attacks of 
pain due his lumbar spine disability, for which he has 
sustained methods of intermittent relief.  In fact, the 
medical evidence of record is reflective of symptoms 
controlled and relieved by medication, including Motrin and 
Flexural, injections and a TENs machine.  For the reasons 
discussed above, the Board finds it reasonable to conclude 
the neurologic findings and other manifestations of the 
Veteran's lumbar spine disability do not rise to the level 
of pronounced intervertebral disc syndrome with little 
intermittent relief at any time prior to April 20, 2005.  
Therefore, a rating in excess of 40 percent is not warranted 
under former diagnostic code 5293.  Accordingly, this former 
diagnostic code is not more favorable to the Veteran for the 
period prior to April 20, 2005.  See Karnas v. Derwinski, 
supra.

Turning next to former diagnostic code 5292, the medical 
evidence shows that the Veteran demonstrated forward flexion 
restricted to as much as 22 degrees in July 1999.  Thus, 
this objective evidence is consistent with a finding of 
severe limitation of motion of the lumbar spine.  Compare 
Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002) (which define normal ranges of the spine motion based 
on American Medical Association Guides to Evaluation of 
Permanent Impairment, 2nd ed., (1984)), with 38 C.F.R. 
§ 4.71a, Note (2) following the General Rating Formula for 
Diseases and Injuries of the Spine.  Moreover, the objective 
evidence reveals that the Veteran also showed 65 degrees of 
flexion in August 1999, and 40 degrees of flexion on VA 
examination in April 2002.  However, considering the 
numerous clinical data dated between September 25, 1996, and 
September 22, 2002, showing complaints and treatment for low 
back pain (which could, presumably, account for some 
additional functional loss), the Board finds it reasonable 
to conclude that the Veteran's lumbar spine disability more 
nearly approximated the criteria for a 40 percent rating 
under former diagnostic code 5292, for severe limitation of 
motion of the lumbar spine, for the period prior to 
September 23, 2002.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board notes that a 40 percent rating was the maximum 
rating available for limitation of motion of the lumbar 
spine and for lumbosacral strain under the former rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002).  The Board has considered whether the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 may provide a basis 
for a rating in excess of 40 percent for limitation of 
motion.  See id.  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.

The Board further notes that the Veteran was not shown to 
have residuals of a fractured vertebra or unfavorable 
ankylosis of the lumbar spine prior to September 23, 2002 
and was thus not entitled to a rating in excess of 40 
percent under Diagnostic Codes 5285 and 5289 in effect at 
that time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5289 (effective prior to September 23, 2002).  In this 
regard, the Board notes that under the criteria for 
Diagnostic Codes 5285 and 5289 in order to receive a 
disability rating of 50 percent or more, ankylosis of the 
lumbar spine or a fractured vertebra are required in order 
for these criteria to apply; and while objective medical 
record reflects that the Veteran's forward flexion was 
limited to as many as 22 degrees, this is not representative 
of ankylosis and no findings of fractured vertebra are 
demonstrated by the objective medial evidence of record, 
including radiology reports.  For these reasons, the Board 
finds it reasonable to conclude that the Veteran's lumbar 
spine disability was appropriately rated at 40 percent 
disabling for the period prior to September 23, 2002.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002) 
(showing 40 percent as the maximum schedular rating 
assignable under these codes).

As previously noted above, in the June 2006 DRO decision, 
separate 10 percent disability ratings for both left and 
right lower extremity radiculopathy, secondary to chronic 
lumbosacral strain, were assigned effective September 26, 
2003.  As the Board has determined below that the Veteran is 
entitled to a separate 10 percent disability rating for 
neurologic abnormality in the left lower extremity from 
September 23, 2002, this award increased the combined rating 
for the Veteran's lumbar spine disability from 40 percent to 
50 percent disabling effective from that date.

After a careful review of the record, the Board finds that 
the Veteran's chronic lumbosacral strain with hip, thigh, 
buttock, and calf pain does not warrant an initial staged-
rating in excess of 50 percent for the period from September 
23, 2002, through April 19, 2005.  In considering first the 
Veteran's orthopedic manifestations, the record evidence 
reflects that the Veteran demonstrated severe limitation of 
motion of the lumbar spine and met the criteria for a 40 
percent rating under former Diagnostic Code 5292, from 
September 23, 2002, to April 19, 2005.

From September 23, 2002, until a subsequent amendment on 
September 26, 2003, Diagnostic Code 5293 stated that 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The Board observes 
that as a separate 10 percent rating for left lower 
extremity radiculopathy was made effective from September 
23, 2002 (see, August 2008 Board Decision), the Veteran's 
combined disability rating for his service-connected lumbar 
spine disability was increased to 50 percent, based on both 
the orthopedic and neurologic manifestations, pursuant to 
the revised Diagnostic Codes 5293 and 5243.  However, the 
clinical data of record do not show that the Veteran had 
incapacitating episodes of IVDS (as defined by regulation) 
having a total duration of at least six weeks during the 
past 12 months during the period from September 23, 2002 to 
April 19, 2005.  Consequently, the Veteran did not meet the 
criteria for a 60 percent rating for this relevant period 
based on incapacitating episodes.

The neurological codes pertaining to the sciatic nerve 
provide ratings for disability of the sciatic nerve (or 
neuritis or neuralgia) when there is evidence of mild 
incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent),or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620, 8720 (2009).

Based on the objective evidence of record, the Veteran met 
the criteria for a 10 percent rating (mild incomplete 
paralysis) of the left lower extremity for the period from 
September 23, 2002, through April 19, 2005.  The April 2002 
VA examination report indicates that the Veteran had 
subjective complaints of numb pain to his left buttock down 
the side of his left thigh and to the lateral side of his 
left calf, and that he had slight pain on straight leg 
raising of the left lower extremity.  However, the Veteran 
did not meet the criteria for a rating in excess of 10 
percent for this neurologic disability of the left lower 
extremity.  The examination revealed that sensation was 
intact and that there was no weakness or sensory deficit in 
the left lower extremity.  For these reasons discussed 
above, the Board finds it reasonable to conclude that the 
objective medical evidence of record more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 8520, for the left lower extremity from 
September 23, 2002, to April 19, 2005.  

The Board also notes that the April 2002 VA examination 
revealed that the Veteran had no neurological deficit in the 
right lower extremity, and the objective medical evidence of 
record is absent of any finding of a right lower extremity 
neurological deficit until indicated by the report of VA 
examination in April 2005.  As a consequence, in considering 
the previously assigned separate 10 percent disability 
rating for right lower extremity radiculopathy, the Board 
finds that the criteria for a compensable rating under 
Diagnostic Code 8520 for the right lower extremity, prior to 
September 26, 2003, have not been met.  In any event, for 
the period from September 23, 2002, through April 19, 2005, 
a 50 percent rating is warranted based on the orthopedic 
manifestations of 40 percent disabling for severe limitation 
of the lumbar spine, and the neurologic manifestations of 10 
percent disabling for mild left lower extremity 
radiculolpathy (effective from September 23, 2002) and 10 
percent disabling for mild right lower extremity 
radiculopathy (effective from September 23, 2003), which 
combine to 50 percent.  38 C.F.R. § 4.25.  See Schedule for 
Rating Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 
(Sept. 4, 2002); Schedule for Rating Disabilities; The 
Spine; Correction, 69 Fed. Reg. 32499 (June 10, 2004).  
Accordingly, an initial rating in excess of 50 percent for 
this relevant period is not warranted.

Under the revised diagnostic criteria, effective September 
26, 2003, the General Rating Formula for Diseases and 
Injuries of the Spine provides that, with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, a 100 
percent disability rating is warranted for unfavorable 
ankylosis of the entire spine.  In this regard, the 
objective medical record is absent of any findings of 
ankylosis, favorable or unfavorable, in any part of the 
spine at any time prior to April 19, 2005.  In fact, 
throughout the duration of this appeal, the Veteran's most 
severe limitation of motion was noted in a July 1999 private 
medical record with forward flexion of the lumbar spine 
restricted to 22 degrees.  Moreover, as noted above, a 40 
percent disability rating was the maximum rating available 
for limitation of motion of the spine as well as for 
lumbosacral strain under the former rating criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Finally, as 
noted above, Diagnostic Codes 5285 and 5289 are not 
applicable to the Veteran's symptomatology from September 
23, 2002 to April 19, 2005, as the objective medical 
evidence of record is  not reflective of ankylosis or 
fractured vertebra.

Consistent with the reasons and bases discussed above, 
although the revised rating criteria authorizing the method 
for separate ratings for orthopedic and neurologic 
manifestations associated with the service-connected lumbar 
spine disability (under Diagnostic Code 5293 and 5243) 
resulted in the higher rating and were more favorable to the 
Veteran, these revised criteria do not apply to render the 
Veteran entitled to a combined 50 percent rating for his 
chronic lumbosacral strain with hip, thigh, buttocks, and 
calf pain at any time prior to September 23, 2002.  See 
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGPREC 3-2000.  For these reasons, the Board 
finds that the Veteran's lumbar spine disability was 
appropriately rated at 50 percent disabling, but no higher, 
for the period from September 23, 2002, to April 19, 2005, 
by combining the orthopedic and neurological manifestations.

Summary and Conclusions

In accordance with Karnas, the Board has considered the 
Veteran's current claim in light of both the applicable 
former and revised schedular rating criteria for a lumbar 
spine disability, in order determine the extent to which 
each set of rating criteria may be favorable to the Veteran 
in this case.  See Karnas v. Derwinski, supra; see also 
VAOPGCPREC 3-2000.

In summary, for the reasons and bases expressed above, the 
Board concludes that the Veteran's chronic lumbosacral 
strain with hip, thigh, buttocks, and calf pain is not 
entitled to an initial staged-rating in excess of 40 percent 
prior to September 23, 2002, or an initial staged-rating in 
excess of 50 percent (by combining the orthopedic and 
neurologic manifestations) from September 23, 2002 to April 
19, 2005.


ORDER

An initial schedular rating in excess of 40 percent from 
September 25, 1996 to September 22, 2002, for chronic 
lumbosacral strain with hip, thigh, buttocks, and calf pain 
is denied.

An initial schedular rating in excess of 50 percent from 
September 23, 2002 to April 19, 2005, for chronic 
lumbosacral strain with hip, thigh, buttocks, and calf pain, 
by combining the orthopedic and neurologic manifestations, 
is denied.


REMAND

The Board finds that there is a further VA duty to assist 
the Veteran in developing evidence pertinent to his claim 
for extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

For the periods prior to September 23, 2002, from September 
23, 2002 to September 25, 2003 and from September 26, 2003 
to April 19, 2005, the objective medical evidence reflects 
that the Veteran had not worked for a period of years after 
March 1996 wherein he sustained injuries from a motor 
vehicle accident and was reportedly unemployed for periods 
thereafter.  March 1996 private physical therapy treatment 
records reflect that the Veteran was being treated for 
lumbosacral strain resulting from a March 1996 car accident, 
for which he was hospitalized at the time.  A July 1999 
private medical report reflects that the Veteran reportedly 
had been working as a bus driver in March of 1996 and had 
not worked since his accident.  In an April 2002 VA 
examination, the Veteran reported that he was presently 
unemployed since the past year.  At this time he stated that 
he was driving a truck or bus locally, although was unable 
to keep up with that work.  The Veteran also reported to the 
VA examiner that a number of people were laid off that he 
was not able to find another job.  In a June 2004 VA 
outpatient treatment report, the Veteran reported that he 
was doing increased lifting and yard work, although it is 
unclear as to whether or not this was his occupation or 
involved his activities of daily living.  From the October 
2009 statement by the Veteran's attorney, it appears that 
the highest possible rating was being sought for the 
Veteran's chronic lumbosacral strain with hip, thigh, 
buttocks, and calf pain for the entire claims period from 
September 1996.  

Such factor's affecting the Veteran's employment status 
raise the issues of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2009) and under 38 C.F.R. § 4.16(b) 
(2009) based on individual unemployability (TDIU).  

In exceptional circumstances, where the Veteran does not 
meet the percentage requirements of 38 C.F.R. § 4.16(a), a 
total rating may nonetheless be considered upon a showing 
that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).  In 
this case, the Board notes that the Veteran's combined 
orthopedic and neurological manifestations of his chronic 
lumbosacral strain with hip, thigh, buttocks, and calf pain 
are considered as one disability as they result from a 
single common etiology.  See 38 C.F.R. § 4.16(a).  However, 
while the percentage requirements of 4.16(a) are not met for 
the periods prior to September 23, 2002 and from September 
23, 2002 to April 19, 2005, the evidence of record raises 
the question of whether he was able to obtain or retain 
substantially gainful employment or whether marginal 
employment was present under 38 C.F.R. § 4.16(b).

Under 38 C.F.R. § 3.321(b)(1) (2009), an extraschedular 
rating may be assigned in the case of "an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  In this case, the 
evidence of record indicates that the Veteran's was 
hospitalized following a motor vehicle accident in March 
1996 which resulted in lumbosacral strain and he 
subsequently could not work for a period thereafter.  Also, 
as noted above, in private and VA medical records, wherein 
the Veteran sought treatment of his lumbar spine disability, 
it appears he was not working at certain times prior to 
September 23, 2002, from September 23, 2002 to September 25, 
2003 and from September 26, 2003 to April 19, 2005.  
Therefore, the record reasonably raises the question of 
whether the Veteran's disability has markedly interfered 
with his employment pursuant to 38 C.F.R. § 3.321(b)(1).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial 
determination to the Under Secretary for Benefits or the 
Director of the Compensation & Pension Service.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the 
[Board] is not authorized to assign an extraschedular rating 
in the first instance under 38 C.F.R. § 3.321(b)" or § 
4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and 
further may determine, after an initial review by the 
authorities pursuant to §§ 3.321(b)(1) and 4.16(b), the 
propriety of assigning an extraschedular evaluation.  
Smallwood, supra (acknowledging that precedent did "not 
limit the [Board's] duty to consider whether an extra-
schedular rating should be addressed by the appropriate 
official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a 
funnel to channel requests for an extraschedular rating 
through certain officials who posses the delegated authority 
to assign such a rating in the first instance") (emphasis in 
original).  In determining whether unemployability exists, 
consideration may also be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his or her age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).  Thus, the Board 
determines that remand for consideration of the issues of 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16 (b), is 
warranted.

In order to give the Veteran every consideration with 
respect to the present appeal, and to ensure full compliance 
with due process requirements in light of the holdings of 
the Court and the VA General Counsel, it is the opinion of 
the Board that additional development of the record is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1), as well as for a claim for a 
TDIU under 38 C.F.R. § 4.16(b), for the 
periods prior to September 23, 2002, and 
from September 23, 2002, through April 19, 
2005;and permit him the full opportunity 
to supplement the record as desired.  Any 
additional development should be 
undertaken as necessary, to include 
determining whether a VA examination 
should be afforded.

2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating for 
chronic lumbosacral strain with hip, 
thigh, buttocks, and calf pain, for the 
periods prior to September 23, 2002, from 
September 23, 2002, through April 19, 
2005, pursuant to 38 C.F.R. § 3.321(b)(1), 
and under 38 C.F.R. § 4.16(b) are met.  If 
such criteria are met, the case should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
remains unfavorable to the Veteran, he 
should be furnished with a supplemental 
statement of the case and an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


